NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5667-18T3

IN RE APPEAL OF K.J. FOR A
FIREARMS PURCHASERS
IDENTIFICATION CARD.1
_____________________________

                   Submitted October 27, 2020 — Decided November 12, 2020

                   Before Judges Haas and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Passaic County.

                   Evan F. Nappen Attorney at Law, PC, attorneys for
                   appellant K.J. (Louis P. Nappen, on the brief).

                   Camelia M. Valdes, Passaic County Prosecutor,
                   attorney for respondent State of New Jersey (Ali Y.
                   Ozbek, Assistant Prosecutor, of counsel and on the
                   brief).

PER CURIAM




1
  We use initials to protect K.J.'s privacy. The State has no objection to this
request, which is made in point six of K.J.'s appellate brief.
      Appellant K.J. challenges an August 19, 2019 order denying her firearms

purchaser identification card (FPIC) application. We reverse and remand the

matter.

      K.J. resides in Brooklyn, New York and is employed by a New Jersey

firearm range as a chief range safety officer. She is certified by the New Jersey

State Police to sell firearms and prepares documents for background checks for

firearm purchasers. In order to maintain her credentials and ultimately become

a manager at the range, K.J. applied for an FPIC in December 2018. The FPIC

application asked the following "yes" or "no" questions:

            24. Have you ever been confined or committed to a
            mental institution or hospital for treatment or
            observation of a mental or psychiatric condition on a
            temporary, interim, or permanent basis?

                  ....

            26. Have you ever been attended, treated, or observed
            by any doctor or psychiatrist or at any hospital or
            mental institution on an inpatient or outpatient basis for
            any mental or psychiatric condition?

K.J. answered "no" to both questions.

      Because K.J. resides outside of New Jersey, her application was handled

by a New Jersey State Police investigator. The investigation revealed K.J. had

no criminal convictions, juvenile delinquency adjudications, restraining orders,


                                                                         A-5667-18T3
                                        2
or substance abuse issues. She never had a firearm seized from her, nor is she

on the terrorism watchlist. As required by her application, K.J. furnished her

consent to search her mental health records in New Jersey. The search was

negative. The investigator requested she provide a consent to search for mental

health records in New York. According to the investigator's testimony, the New

York mental health records check showed "NO RECORD" of any commitment;

however, the New York State Division of Criminal Justice files for mental health

records returned a "hit" connecting K.J. to a mental health professional.

      As a result, the investigator called K.J. to inform her the FPIC application

"would be denied if there was no further information provided" regarding the hit

and to advise her how to appeal the denial. K.J. did not provide additional

information and the investigator sent her a letter stating her application was

denied because she "failed to disclose information pertaining to a mental health

issue associated with questions #24 and/or #26." The letter stated the New York

mental health records search "revealed that you have been attended, treated, or

observed by a doctor or psychiatrist in direct contradiction of your answers to

the questions on that application making you subject to the disabilities of

N.J.S.[A.] 2C:58-3[(]c[)](3)."




                                                                            A-5667-18T3
                                        3
      K.J. appealed from the denial in the Law Division.             In a written

submission, she claimed she "was unaware there was a mental health note on

[her] record because [she] believed it was never recorded. This event had never

shown up on previous background checks." She explained she was involved in

an altercation and the "police . . . chose to hold me in a mental facility without

due process rather than arrest me. I was released and had no idea this would

appear on my record. I have not had such an event before or since." K.J. also

provided a letter from her treating psychiatrist to the trial court. The letter was

not admitted into evidence because the judge found the State was unable to

cross-examine the doctor.       Notwithstanding, K.J. testified regarding her

treatment and revealed she had been treating with the doctor since April 2016

for anxiety and initially took a course of Klonopin and Wellbutrin but was

currently only on Wellbutrin.

      Regarding the hit on her mental health records search, K.J. testified that

in April 2016, she "was attacked in [a] club . . . was very upset, and . . . was

trying to talk to the cops and they wouldn't listen. . . . And instead of . . .

remaining very calm, [she] was yelling at the cops because [she] was very upset

. . . they had arrested [her] instead of the people that had attacked [her]." As a




                                                                           A-5667-18T3
                                        4
result of the incident, K.J. explained she was housed in a psychiatric ward of a

New York hospital for four days, and then began seeing her psychiatrist.

      Regarding her responses to the FPIC questions, K.J. explained she

answered question 24 "no" because she believed her psychiatric hospitalization

was expunged when the charges from the nightclub incident were dismissed.

Regarding question 26, K.J. stated:

            I answered no because I misread the question
            unfortunately. . . . I would have said yes. . . . I thought
            it said ["]and["] instead of ["]or["]. . . . I thought it said
            in a hospital. I know that's a very small technical thing,
            but [my psychiatrist] is not in a hospital. . . . [I]f I had
            read it . . . more carefully . . . I would have said yes.

      At the conclusion of the proceeding the trial judge engaged in the

following colloquy with K.J.:

            THE COURT: I've listened to all the testimony and I
            have some concerns. . . . [Y]ou know people do make
            a mistake sometimes on these applications. . . . . But I
            have two questions on here, numbers 24 and . . . 26,
            both of which . . . you answered no to. You may have
            misunderstood them, but I don't know how you could
            [mis]understand two [questions] or think that the . . .
            hospitalization . . . would be expunged. . . . [A]ny
            hospitalizations, . . . are always in your record.

            [K.J.]: I thought it all had to do with one case.

            THE COURT: Okay.

            [K.J.]: So I didn't believe it would still be on there.

                                                                             A-5667-18T3
                                          5
            THE COURT: Okay. But that's the one question. Then
            on the other question, you know, you were seeing [a
            psychiatrist] and you still answered no. . . . If it was
            just one or the other . . . .

                  ....

                  I understand what you're saying, but based on all
            the testimony that I've heard today and the
            documentation that I've observed, I'm going to deny the
            appeal. And . . . I just want to . . . make it clear that it
            is not because you are taking medication; that has
            nothing to do with this application or decision
            whatsoever. But it's the fact that the two answers are
            not correct. Okay. That's it.

The trial judge entered the August 19, 2019 order, which stated: "Pursuant to

N.J.S.A. 2C:58-4 . . . [i]t is . . . [ordered] that under N.J.S.A. 2C:39-6.1, the

appeal by [K.J.] for a[n FPIC] is [denied]."

      K.J raises the following points on this appeal:

            POINT 1. THE COURT BELOW SHOULD BE
            REVERSED FOR FAILING TO SPECIFY ANY
            N.J.S.[A.] 2C:58-3C DISQUALIFIER TO DENY THIS
            SHALL-ISSUE LICENSE AND FOR RELYING
            UPON IRRELEVANT STATUTES TO DENY THIS
            SHALL-ISSUE LICENSE.

            POINT 2. THE DECISION OF THE COURT
            BELOW SHOULD BE REVERSED SINCE NO
            N.J.S.[A.] 2C:58-3C DISQUALIFIER OR MATERIAL
            REASON FOR DISQUALIFICATION WAS FOUND
            BY THE COURT BELOW.


                                                                           A-5667-18T3
                                         6
POINT 3. THE SUPERINTENDENT OF STATE
POLICE ERRED: BY FAILING TO PROVIDE A DUE
PROCESS CONFERENCE WITH APPELLANT
PRIOR TO DENYING HER, BY REQUIRING AN
ADDED FORM CONTRARY TO N.J.S.[A.] 2C:58-3F,
AND BY NOT APPEARING AT THE HEARING
BELOW OR BY OTHERWISE PROFFERING GOOD
CAUSE    FOR    DELEGATING     ANOTHER'S
APPEARANCE IN HIS ABSENCE. (Not Raised
Below).

    a.    The Initial Issuing Authority Erred
    By Failing To Conference With Appellant
    Prior To Denying Her.       (Not Raised
    Below).

    b.    The Initial Issuing Authority Erred
    By Requiring An Added Form Contrary To
    N.J.S.[A.] 2C:58-3F. (Not Raised Below).

    c.   The Superintendent Erred By Failing
    To Appeal At The Hearing Below Or
    Otherwise Proffer Good Cause For
    Delegating Another's Appearance In His
    Absence. (Not Raised Below).

POINT 4. NEW     JERSEY'S     FIREARM
PURCHASER     IDENTIFICATION     CARD
APPLICATION FORM FAILS TO PROVIDE
PROPER    DUE   PROCESS     REGARDING
EXEMPTIONS.

POINT 5. APPELLANT SHOULD NOT BE
DENIED HER FUNDAMENTAL, INDIVIDUAL,
CONSTITUTIONAL   SECOND    AMENDMENT
RIGHTS FOR A REASON THAT DOES NOT RISE
ABOVE RATIONAL BASIS OR CONSTITUTE A


                                                A-5667-18T3
                       7
            "LONGSTANDING PROHIBITION" TO FIREARM
            POSSESSION. (NOT RAISED BELOW).

            POINT 6. IT IS RESPECTFULLY REQUESTED
            THAT THIS MATTER REFERENCE APPELLANT
            BY HER INITIALS. (NOT RAISED BELOW).

      The findings by a trial judge are "binding on appeal when supported by

adequate, substantial and credible evidence." Rova Farms Resort, Inc. v. Invs.

Ins. Co. of Am., 65 N.J. 474, 484 (1974). We will "'not disturb the factual

findings and legal conclusions of the trial judge unless we are convinced that

they are so manifestly unsupported by or inconsistent with the competent,

relevant and reasonably credible evidence as to offend the interests of justice.'"
Ibid. (quoting Fagliarone v. Twp. of N. Bergen, 78 N.J. Super. 154, 155 (App.

Div. 1963)). However, "[a] trial court's interpretation of the law and the legal

consequences that flow from established facts are not entitled to any special

deference." Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140 N.J.
366, 378 (1995).

      At the outset, we do not address points three, four, and five of K.J.'s

arguments because they lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E). With respect to points one and two of her brief,

we agree the trial judge erred because he did not make a finding and did not

apply the correct law.

                                                                          A-5667-18T3
                                        8
      K.J. applied for an FPIC, pursuant to N.J.S.A. 2C:58-3, which states: "No

person of good character and good repute in the community in which [they]

live[], and who is not subject to any of the disabilities set forth in this section or

other sections of this chapter, shall be denied a . . . firearms purchaser

identification card." The statute further states:

             No handgun purchase permit or firearms purchaser
             identification card shall be issued:

                   ....

             . . . to any person who has ever been confined for a
             mental disorder, . . . unless any of the foregoing persons
             produces a certificate of a medical doctor or
             psychiatrist licensed in New Jersey, or other
             satisfactory proof, that [they are] no longer suffering
             from that particular disability in a manner that would
             interfere with or handicap [them] in the handling of
             firearms; to any person who knowingly falsifies any
             information on the application form for a handgun
             purchase permit or firearms purchaser identification
             card;

             [N.J.S.A. 2C:58-3(c)(3).]

      A denial of an application for an FPIC is subject to a de novo appeal in

the Law Division. In re Osworth, 365 N.J. Super. 72, 77 (App. Div. 2003) (citing

Weston v. State, 60 N.J. 36, 45 (1972)). The State "has the burden of proving

the existence of good cause for the denial by a preponderance of the evidence."

Osworth, 365 N.J. Super. at 77. Hearsay is admissible, but there must be

                                                                              A-5667-18T3
                                          9
sufficient legally competent evidence to support the court's findings. Weston,
60 N.J. at 50-51.

      Notwithstanding the judge's ability to admit hearsay, the letter from K.J.'s

psychiatrist, which contained medical diagnoses, was not admitted into

evidence. We find no error because evidentiary determinations are a matter of

the trial judge's discretion and "[w]e will only reverse if the error 'is of such a

nature as to have been clearly capable of producing an unjust result.'" Ehrlich

v. Sorokin, 451 N.J. Super. 119, 128 (App. Div. 2017) (quoting Parker v. Poole,

440 N.J. Super. 7, 16 (App. Div. 2015)). Moreover, K.J. does not raise the

evidential determination as a reason for reversal.

      This leaves the portion of N.J.S.A. 2C:58-3(c)(3), which requires the State

to prove K.J. knowingly falsified her FPIC application. Although the State

presented evidence in this regard, the trial judge did not make the critical finding

of whether K.J. knowingly falsified the application. Contrary to the State's

arguments on appeal, we do not agree that the order contained mere

"typographical error[s]" or that the decision was "clearly based" on N.J.S.A.

2C:58-3. The lack of statutory findings, the citation to inapplicable statutes, and

the ramifications for K.J. impel us to remand this matter to the trial judge to

make the appropriate findings and apply the correct law.


                                                                            A-5667-18T3
                                        10
Reversed and remanded. We do not retain jurisdiction.




                                                        A-5667-18T3
                              11